Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-17 are presented for examination.
Applicant’s amendment and response filed June 7, 2022 have been received and entered.
Accordingly, the rejection made under 35 USC 112(a) or 35 USC 112 (pre-AIA ), first paragraph (Written Description) as set forth in the previous Office action dated March 7, 2022 at pages 2-4 as applied to claims 1, 12, 13 and 15 is hereby WITHDRAWN due to applicant’s amendment to claim 1 to recite the preferred solubility enhancers.
Claim Objections
Claim 15 is objected to as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 6, 7, 9-11, 13, 14 and 17 are again rejected under 35 U.S.C. 102(a)(2) as being anticipated by Petrus (6,399,093 B1) of PTO-1449, because of record, for reason of record as set forth in the previous Office action dated March 7, 2022 at pages 4-5 as applied to claims 1-4, 6, 7, 9-11, 13 and 14 is hereby MAINTAINED.
Applicant’s remarks regarding the prior art does teaches solubility enhancers (penetration enhancer) are effective in the treatment of gout are not persuasive since in column 1, line 13 states the musculoskeletal disorder, such as gout can be treated with the instant active agents and bio-affecting agents.  Further, applicant’s claims fail to patentably exclude such other agents since therein applicant recites the term “comprising”.
The rejection made under 35 USC 102(a)(2) is adhered to.
Claims 1, 3, 4, 6, 7, 9-11, 13, 14 and 17 are not allowed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 10, 11 and 14 are again rejected under 35 U.S.C. 102(a)(2) as being anticipated by Davis (7,964,647 B2) of PTO-1449, because of record, for reason of record as set forth in the previous Office action dated March 7, 2022 at pages 5-6as applied to claims 1, 2, 4-6, 10, 11 and 14 is hereby MAINTAINED.
Applicant’s remarks regarding the prior art teaches the active agents are administered to as inactive ingredients are not persuasive since the prior art does teach the solubility enhancer is combined with colchicine (a preferred agent).
The rejection made under 35 USC 102(a)(2) is adhered to.
Claims 1, 4-6, 10, 11 and 14 are not allowed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, 12 and 14 are again rejected under 35 U.S.C. 102(a)(2) as being anticipated by CA 2647348, hereby known as Wright et al. of PTO-1449, because of record, for reason of record as set forth in the previous Office action dated March 7, 2022 at pages 6-7 as applied to claims 1, 2, 4, 13 and 16 is hereby MAINTAINED.
Applicant’s remarks regarding the prior art does not teach the beta-cyclodextrin as the active agent for treating gout and its symptoms are not persuasive since the prior art teaches the instant combination of a solubility enhancer such as a beta-cyclodextrin and an anti-inflammatory agent, diclofenac, a preferred agent.  Clearly, the instant combination is administered to the same patient population for to treat gout.
Therefore, the rejection made under 35 USC 102(a)(2) is adhered to.
Claims 1, 8, 12 and 14 are not allowed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 13 and 16 are again rejected under 35 U.S.C. 102(a)(2) as being anticipated by Juan et al. (6,368,618 B1) of PTO-1449, because of record, for reason of record as set forth in the previous Office action dated March 7, 2022 at pages 7-8 applied to claims 1, 2, 4, 13 and 16 is hereby MAINTAINED.
Applicant’s remarks regarding the prior art does not teach the solubility enhancer as the active agent for treating gout and its symptoms such as inflammation are not persuasive since the prior art teaches the instant combination of a solubility enhancer such as an alcohol, namely menthol and a NSAID.  Clearly, the instant combination is administered to the same patient population for to treat gout.
Therefore, the rejection made under 35 USC 102(a)(2) is adhered to.
Claims 1, 4, 13 and 16 are not allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E WEDDINGTON whose telephone number is (571)272-0587. The examiner can normally be reached M-F 1:30-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629



/KEVIN E WEDDINGTON/            Primary Examiner, Art Unit 1629